Name: Commission Regulation (EC) No 231/96 of 7 February 1996 replacing the values in ecus in Council Regulation (EEC) No 2080/92 instituting a Community aid scheme for forestry measures in agriculture
 Type: Regulation
 Subject Matter: forestry;  agricultural structures and production;  economic policy
 Date Published: nan

 8 . 2. 96 EN Official Journal of the European Communities No L 30/33 COMMISSION REGULATION (EC) No 231/96 of 7 February 1996 replacing the values in ecus in Council Regulation (EEC) No 2080/92 instituting a Community aid scheme for forestry measures in agriculture and which are among the legal instruments coming into force before 1 February 1995, should be replaced, HAS ADOPTED THIS REGULATION : Article 1 As a consequence of the adjustment with effect from 1 February 1995, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and to Article 18 ( 1 ) of Regulation (EEC) No 1068/93 , on the amounts in ecus in Regulation (EEC) No 2080/92, the latter shall be amended as laid down in Article 2 hereof. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), Having regard to Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for deter ­ mining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 2853/95 (4), and in particular Article 18 (2) thereof, Whereas with effect from 1 February 1995, Article 13 (2) of Regulation (EEC) No 3813/92 alters the value in ecus of certain prices and amounts in order to neutralize the effects of the abolition of the corrective factor of 1,207 509 which until 31 January 1995 affected the conversion rates used for agriculture ; Whereas the new values in ecus of the prices and amounts concerned have been established as of 1 February 1995 according to the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 ( 1 ) of Regulation (EEC) No 1068/93 ; Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and to facilitate the application of the common agricultural policy, the values in ecus of the amounts given in Council Regulation (EEC) No 2080/92 (*), as last amended by the Act of Accession of Austria, Finland and Sweden, which apply at least from :  1 January 1996 for amounts which are not affected by a marketing year,  the beginning of the 1996 marketing year in the case of amounts for which the marketing year begins in January 1996, and  the beginning of the 1995/96 marketing year in the other cases, Article 2 Regulation (EEC) No 2080/92 is amended as follows : 1 . in Article 3 (a) 'ECU 2000' is replaced by 'ECU 2 415', 'ECU 3000' is replaced by 'ECU 3 623' and 'ECU 4 000' is replaced by 'ECU 4 830' ; 2. in Article 3 (b) 'ECU 250' is replaced by 'ECU 301,9', 'ECU 150 ' is replaced by 'ECU 181,1 ', 'ECU 500' is replaced by 'ECU 603,8' and 'ECU 300' is replaced by 'ECU 362,3'; 3 . in Article 3 (c) 'ECU 600' is replaced by 'ECU 724,5' and 'ECU 150' is replaced by 'ECU 181,1 '; 4. in the first subparagraph of Article 3 (d), 'ECU 700' is replaced by 'ECU 845,3 ', 'ECU 1 400 ' is replaced by 'ECU 1 691 ', 'ECU 18 000' is replaced by 'ECU 21 735' and 'ECU 150 ' is replaced by 'ECU 181,1 '; 5. in the third subparagraph of Article 3 (d), 'ECU 1 200' is replaced by 'ECU 1 449' and 'ECU 3 000' is replaced by 'ECU 3 623'. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply, for each amount in question , from the date on which an agricultural conversion rate fixed on or after 1 February 1995 is first applied. (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 108 , 1 . 5. 1993, p. 106. (4) OJ No L 299, 12. 12. 1995, p. 1 . 0 OJ No L 215, 30. 7. 1992, p . 96. No L 30/34 EN Official Journal of the European Communities 8 . 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1996. For the Commission Franz FISCHLER Member of the Commission